DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on March 9, 2022, the objections to the drawings, specifications and the 112(b) and 112(f) rejections in the previous office action (dated 12/09/2021), are hereby withdrawn.  Claims 1, 5, and 7-10 have been amended, claims 2-4, 6 and 11-14 were previously presented.
	Therefore, claims 1-14 are currently pending.

Drawings
The drawings were received on March 9, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin et al. (US 6474491 – art of record; hereinafter Benoit-Gonin) in view of Ishii et al. (US 8469213 – art of record; hereinafter Ishii).
Regarding claim 1, Benoit-Gonin teaches a screw cap (1; for remaining attached to a container (2) after opening the container), the cap comprising:
a cylindrical wall (6) having a longitudinal axis, a first end closed by a bottom and a second open end, the cylindrical wall having an inner surface including a thread (20) arranged to be engageable with a thread (11) arranged on a neck (2a) of the container, the cylindrical wall being configured to be located alternatively in a closed position, wherein the cylindrical wall is screwed on the neck (see Benoit-Gonin Figs. 1-2), and an open position, wherein the cylindrical wall is unscrewed from the neck and the neck is open (see Benoit-Gonin Fig. 8),
a safety ring (3) extending the cylindrical wall and intended to be retained at the neck by a retaining element arranged on the container, wherein a portion of the cylindrical wall forms a first strip extending between a first tip and a second tip parallel with the longitudinal axis, the first tip being connected to the cylindrical wall by a first hinge (see annotated Benoit-Gonin Figs. 4 and 8 below), the second tip being connected to the safety ring by a connecting element (4a, 5 and 22; see annotated Benoit-Gonin Fig. 4 below), the connecting element being arranged to provide displacement of the cylindrical wall along the longitudinal axis during an unscrewing of the cylindrical wall (Benoit-Gonin Col. 3 Ln. 25 – Col. 5 Ln. 8 and Figs. 1-8).

    PNG
    media_image1.png
    663
    1446
    media_image1.png
    Greyscale

	However, Benoit-Gonin fails to teach the safety ring being connected to the second open end of the cylindrical wall by at least one fracturable connection, the at least one fracturable connection being arranged to be fractured during a first unscrewing of the cylindrical wall.
	Ishii is in the same field of endeavor as the claimed invention and Benoit-Gonin, which is a screw cap that remain with the container after opening. Ishii teaches a screw cap embodiment (2; as shown in Figs. 1-8) for remaining attached to a container after opening the container, the cap comprising: a cylindrical wall (10) having a longitudinal axis, a first end closed (i.e. top panel (8)) by a bottom and a second open end, the cylindrical wall having an inner surface including a thread (20) arranged to engage with a thread (66) arranged on a neck of the container (see Ishii Fig. 6), the cylindrical wall being configured to be located alternatively in a closed position, wherein the cylindrical wall is screwed on the neck, and an open position, wherein the cylindrical wall is unscrewed from the neck and the neck is open, a safety ring (6) extending the cylindrical wall and intended to be retained at the neck by a retaining element (68) arranged on the container, the safety ring being connected to the second end of the cylindrical wall by at least one fracturable connection (26 as shown in Ishii Figs. 3 and 6-7), the fracturable connection being arranged to be fractured during a first unscrewing of the cylindrical wall, wherein a portion of the cylindrical wall forms a first strip extending between a first tip and a second tip parallel with the longitudinal axis, the first tip being connected to the cylindrical wall by a first hinge, the second tip being connected to the safety ring by means of a connecting element (47), the connecting element being arranged to provide displacement of the cylindrical wall along the longitudinal axis during an unscrewing of the cylindrical wall (Ishii Col. 5 Ln. 55 – Col. 10 Ln. 21).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a similar fracturable connection (as taught by Ishii) to connect the safety ring and the second end of the cylindrical wall (of Benoit-Gonin) to provide an additional tamper-evident feature or visual indicator (which allows the user to see if the screw cap has been previously opened).
Regarding claim 2, modified Benoit-Gonin as above further teaches wherein the first strip further has longitudinal edges parallel with the longitudinal axis, each of the longitudinal edges being connected respectively to the cylindrical wall by a tearable line (17), each tearable line being arranged to be torn after the first unscrewing of the cylindrical wall and a first opening of the neck of the container (see Benoit-Gonin Figs. 2 and 4).
Regarding claim 3, modified Benoit-Gonin as above further teaches wherein the connecting element comprises two arms (4 and 4a-b), each of the arms having a first end and a second end, the arms being joined to one another at the first end and being symmetrically deviated on either side of the first strip towards the second end, the second end being connected to the safety ring (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 4, modified Benoit-Gonin as above further teaches wherein the connecting element comprises two arms (4 and 4a-b), each of the arms having a first end and a second end, the arms being joined to one another at the first end and being symmetrically deviated on either side of the first strip towards the second end, the second end being connected to the safety ring (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 5, modified Benoit-Gonin as above further teaches wherein the second open end of the cylindrical wall comprises an edge portion having a first indentation, the arms being housed in the first indentation by completing the edge of the second open end of the cylindrical wall of the first indentation, and where at least one fracturable connection connects the safety ring, on the one hand, to the second open end of the cylindrical wall and, on the other hand, to the arms, the second of each of the arms having a portion being deviated from the first indentation to connect the safety ring (see Ishii Figs. 1-3 and 6-7).
Regarding claim 6, modified Benoit-Gonin as above further teaches wherein each tearable line also connects each of the arms to the cylindrical wall (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 7, modified Benoit-Gonin as above further teaches wherein the safety ring comprises at least one support element arranged such that the safety ring facing the arms rests against the arms during forced movement of the safety ring over the retaining element to assemble the cap on the container (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 8, modified Benoit-Gonin as above further teaches wherein the cap further comprises a second strip extending the first strip and arranged in the same plane as the first strip, the second strip being separated from the first strip by the connecting element, the safety ring having a cut-out adapted to house the second strip, the second strip being adapted to prevent the rotation of the cap about the longitudinal axis when the cylindrical wall is located in the open position, the rotation of the cap about the longitudinal axis being prevented by the pressure of the second strip caused by the tilting of the plane including the first strip and the second strip around the connecting element when the cylindrical wall is brought into the open position (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 9, modified Benoit-Gonin as above further teaches wherein the cap comprises a third strip extending the first strip and arranged in the same common plane as the first strip, the safety ring having a cut-out adapted to house the third strip, the third strip comprising at least one abutment (i.e. tongue (21) of Benoit-Gonin or protrusion (46) of Ishii) projecting over the third strip outwards from the cylindrical wall, the at least one abutment being arranged to rest against a shoulder arranged on the container after a tilting of the common plane when the cylindrical wall is brought into a blocking configuration of the cap (see Benoit-Gonin Fig. 8 or Ishii Fig. 8), the two arms of the connecting element being configured to bring the common plane towards the safety ring after the tilting until the at least one abutment rest against the shoulder, the blocking configuration corresponding to a configuration of the open position of the cylindrical wall, wherein the circular wall is prevented from returning into the closed position.
Regarding claim 10, modified Benoit-Gonin as above further teaches wherein the at least one abutment has an extended shape having a first portion and a second portion, the first portion being configured to abut against the shoulder when the cylindrical wall is located in the blocking configuration, the second portion having a shape facilitating a passage towards the blocking configuration when the cylindrical wall is in the open position (see Benoit-Gonin Fig. 8 or Ishii Fig. 8).
Regarding claim 11, modified Benoit-Gonin as above further teaches wherein the cap further comprises an inner capping cylindrical skirt (see Benoit-Gonin Figs. 3 and 5-7 or inner annular projection (14) of Ishii as shown in Ishii Figs. 3 and 6-7) carried by the bottom and configured to penetrate into the neck of the container during screwing of the cylindrical wall towards the closed position.
Regarding claim 12, modified Benoit-Gonin as above further teaches wherein the cylindrical skirt comprises a free edge having a second indentation facing the first strip.
Regarding claim 13, modified Benoit-Gonin as above further teaches wherein the cylindrical wall has an outer surface that features a grip (see Benoit-Gonin Figs. 1-2, 4 and 7 or Ishii Figs. 1-3 and 6-8).
Regarding claim 14, modified Benoit-Gonin as above further teaches wherein the safety ring comprises an outer circular portion and an inner circular portion, the outer circular portion extending the cylindrical wall, the inner circular portion being inverted with respect to the outer circular portion inside the safety ring, the safety ring being intended to be retained at the neck by the engagement of the inner circular portion with the retaining element (see Benoit-Gonin Figs. 3, 5-6 and 8 or Ishii Figs. 7-8).



Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive for the following reason(s):
In response to applicant’s argument that the applied art (specifically Benoit-Gonin) fails to teach certain features of the claimed invention, such as, “…the first tip being connected to the cylindrical wall by a first hinge; the second tip being connected to the safety ring by a connecting element…” (Remarks pg. 12). Examiner respectfully disagrees with these assertion(s). In the art rejection above, Examiner provides annotated Benoit-Gonin Figs. 4 and 8, which clearly show the noted limitation(s) above; emphasis added. 
Furthermore, applicant further argues that the applied art specifically (Benoit-Gonin) fails to teach the following limitation, “the safety ring being connected to the second end of the cylindrical wall by at least one fracturable connection, the at least fracturable connection being arranged to be fractured during a first unscrewing of the cylindrical wall.” (Remarks pg. 12). Examiner relies on Ishii to teach this feature.
It appears applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combination of references. See MPEP §2145(IV)
Examiner further notes that prior art structure (Benoit-Gonin in view of Ishii) is essentially the same or identical to the claimed structure; therefore, if [the prior art structure] will inherently function in a similar manner as claimed. See MPEP §2113(III)



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736